In this case the court decided, that to save costs, it is too late to tender money after a writ has been taken out, and signed and sealed by the clerk, although it has not yet been lodged with the sheriff. The plaintiff has already incurred the costs, and if the defendant admits the debt, he must pay the co .ts accrued. But the defendant having paid the money into court, which was taken out by the plaintiff, except so much as would pay the costs, it was held that the plaintiff’s accepting the money discharged the defendant from payment of costs.
*254Where a defendant gets the leave of court, after action brought to pay money into court, it is always upon condition that he pays the costs then due.